JS 44C/SDNY Case 1:20-cv-03813 DeiyumedveRFseeeqo/15/20 Page 1 of 2

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the

United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS
BROADWAY 104, LLC d/o/a CAFE DU SOLEIL, individually and on behalf of AXA FINANCIAL, INC.; XL INSURANCE AMERICA, INC.,

all others similarly situated,

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Tina Wolfson

AHDOOT & WOLFSON, PC
10728 Lindbrook Drive, Los Angeles, CA 90024; T: (310) 474-9111

ATTORNEYS (IF KNOWN)

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 U.S.C. § 1332(d) (2) - wrongful denial of insurance claim arising from restaurant closure during COVID-19 pandemic

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? NofyYes]

If yes, was this case Vol.[_] Invol. [-] Dismissed. No[_] Yes [[] Ifyes, give date__ ____ & CaseNo.
ISTHIS AN INTERNATIONAL ARBITRATION CASE? No Yes []
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ 1367 HEAL THCARE/
[ 1110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | 1625 DRUG RELATED [ ]422 APPEAL [ 1SieF PLS CLAIMS
[ ]120 MARINE [ ]315 AIRPLANE PRODUCT = INJURY/PRODUCT LIABILITY“ ceizupe OF PROPERTY 28 USC 158 [ ]376 QUITAM
[ 1130 MILLER ACT LIABILITY [ 1365 PERSONAL INJURY [ 1423 WITHDRAWAL [ 1400 STATE
[ ]140 NEGOTIABLE [ 1320 ASSAULT, LIBEL & PRODUCT LIABILITY + y 600 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ 1368 ASBESTOS PERSONAL [ 1410 ANTITRUST
[ 1150 RECOVERY OF  [ ]330 FEDERAL INJURY PRODUCT [ 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS' LIABILITY PROPERTY RIGHTS [ 1450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT —_[ ]340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[ 1151 MEDICARE ACT — [ ]345 MARINE PRODUCT [ 1830 PATENT ENCED & CORRUPT
[ 1152 RECOVERY OF LIABILITY [ 1370 OTHER FRAUD _ ORGANIZATION ACT
DEFAULTED [ ]350 MOTOR VEHICLE [ 1371 TRUTH IN LENDING [ TESS: PATENT ABBREVIATERSNEW DRUG :ARELICATION (RICO)
STUDENT LOANS [ ]355 MOTOR VEHICLE [ ]840 TRADEMARK [ ]480 CONSUMER CREDIT

(EXCL VETERANS)
[ ]153 RECOVERY OF

PRODUCT LIABILITY
[ ]360 OTHER PERSONAL

SOCIAL SECURITY

[ ]490 CABLE/SATELLITE TV

OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ]861 HIA (1395 ff) [ ]850 SECURITIES/
OF VETERAN'S [ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE = [ ]385 PROPERTY DAMAGE [ ]710 FAIR LABOR [ ]863 DIWC/DIVWWY (405(g}) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT { ]864 SSID TITLE XVI
SUITS [ ]720 LABOR/MGMT [ ]865 RSI (405(g))
[x] 190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT { ]463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ACTIONS
[ 1195 CONTRACT [ ]510 MOTIONS TO [ ] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | Cave ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) { ]893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ ]871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS & OTHER [ ]791 EMPL RET INC 26 USC 7609 [ ]895 FREEDOM OF

[ ]440 OTHER CIVIL RIGHTS

(Non-Prisoner) SECURITY ACT (ERISA)

INFORMATION ACT

REAL PROPERTY

[ ]210 LAND
CONDEMNATION

[ 1220 FORECLOSURE

[ 1230 RENT LEASE &
EJECTMENT

[ 1240 TORTS TO LAND

[ 1245 TORT PRODUCT
LIABILITY

[ ]441 VOTING

[ ]442 EMPLOYMENT

[ ]443 HOUSING/
ACCOMMODATIONS

[ ]}445 AMERICANS WITH
DISABILITIES -
EMPLOYMENT

[ ]}446 AMERICANS WITH
DISABILITIES -OTHER

IMMIGRATION

PRISONER CIVIL RIGHTS

[ ]462 NATURALIZATION

[ ]550 CIVIL RIGHTS

[ ]555 PRISON CONDITION

[ ]560 CIVIL DETAINEE
CONDITIONS OF CONFINEMENT

[ ]465 OTHER IMMIGRATION

[ ] 896 ARBITRATION

[ ] 899 ADMINISTRATIVE
PROCEDURE ACT/REVIEW OR
APPEAL OF AGENCY DECISION

[ ] 950 CONSTITUTIONALITY OF
STATE STATUTES

[ ]290 ALL OTHER [ ]448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO ACIVIL CASE NOW PENDING IN S.D.N.Y.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

 

Y CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

JUDGE

DOCKET NUMBER

 

Check YES only if demanded in complaint

JURY DEMAND: kl YES LNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:20-cv-03813 Document 2 Filed 05/15/20 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
1 Original ; C] 2 Removed from C13 Remanded C] 4 Reinstated or Cl 5 Transferred from L16 cae Li7 ee eo istrict
Proceeding State Court from Reopened Speclly: Dietich (Transferred) Magistrate Judge

Appellate
L] a. allpartiesrepresented = Court

CO 8 Multidistrict Litigation (Direct File)
[] b, Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
111 us. PLAINTIFF [2 U.S.DEFENDANT [_]3 FEDERAL QUESTION [x]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE (11 11 CITIZEN OR SUBJECT OF A [13113 INCORPORATED and PRINCIPALPLACE []5 [x5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [xj4[ ]4 FOREIGN NATION [1é [16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Broadway 104, LLC, New York, NY 10025 (New York County)

DEFENDANT (S) ADDRESS(ES) AND COUNTY (IES)
Axa Financial, Inc., 1290 Avenue of the Americas, New York, NY 10104 (New York County)

XL Insurance America, Inc., 70 Seaview Avenue, Stamford, CT 06902 (Fairfield County)

DEFENDANT (S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [-] WHITE PLAINS MANHATTAN

CA

DATE Way 45 D090 qausrone Geui GRNEYOE BEGORE ADMITTED TO PRACTICE IN THIS DISTRICT

[ ] No

[x] YES (DATE ADMITTED Mo.99 yr, 2016)
RECEIPT # Attorney Bar Code # TW1016
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
